This year marks the seventieth anniversary of the creation of the United Nations, and provides us with an opportunity to take stock of the past seven decades, as well as to jointly discuss and exchange ideas on how to further improve the Organization’s effectiveness and its members’ collaboration, with the benefit of humankind always in view. In order to assess our collective efforts, we
should first recall the guiding principles that led to the establishment of the United Nations in the aftermath of the death and destruction of the Second World War. The Preamble to the founding Charter of the United Nations establishes the eradication of the scourge of war and the promotion of human rights as the cornerstones of our edifice.
So far, the United Nations has succeeded in preventing another world war and has helped to end conflicts through mediation. Currently, more than 100,000 United Nations peacekeepers are deployed in 16 countries. Yet numerous armed conflicts all over the planet attest to the fact that global peace still evades us. In the area of human rights, the United Nations has undertaken inspiring initiatives, starting with the adoption in 1948 of the Universal Declaration of Human Rights and followed by many international agreements and treaties setting universal standards for civil, political, social and economic rights. Yet in a world challenged by poverty, hunger, child mortality and social and economic inequalities, it is evident that we have a long way to go.
At the same time, leaving aside the strengths and weaknesses, successes and failures of the United Nations, we should not undermine or underestimate the fact that in an interdependent world it provides the only international forum in which nations can interact, deliberate and negotiate so as to resolve not only their differences, but also pressing regional and international challenges that are not country-specific and that call the international order into question.
In order to enhance its value and influence in a globalized era, the United Nations has evolved, with its recent adoption of the 2030 Agenda for Sustainable Development (resolution 70/1). The 2030 Agenda seeks to address the needs of a developing global population through its commonly agreed 17 Goals and 169 targets. Cyprus, which has been actively involved in the process since its very beginning, is proud of this achievement, since it reflects our high principles of effective multilateralism and close cooperation among the nations of the world.
However, while on the one hand we have achieved the adoption of such an ambitious agenda, on the other we are also witnessing the ongoing turmoil, extremism, sectarianism, civil war and terrorism that are taking place in the Middle East, North Africa and other regions. Their effects — death, persecution,
32/51 15-29431

29/09/2015 A/70/PV.16
dispossession of property, displacement, destruction of cultural heritage and forced migration — are becoming defining features of the daily lives of those affected. We must therefore be vigilant, for while we are attempting to establish fundamental principles of peace, stability and sustainable development for the future, in practice we are seeing the increasing migratory flows of those who are involuntarily fleeing their homes in search of a better future. As we strive to set up noble, long-term objectives and goals, events that are currently unfolding may render them irrelevant or unattainable. When we assume that only Jordan, Turkey, Lebanon and, more recently, Europe are affected by the current refugee crisis, we fail to acknowledge that if it persists, other countries and continents will be affected as well.
In order to reverse those worrying developments, therefore, we should direct our efforts so that every country and region in a conflict zone, particularly the Middle East and North Africa, can become a place in which sustainable development is a reality. That can be achieved only by tackling the root causes that have led to this unprecedented situation — that is, political instability and economic insecurity. We should address this collectively and comprehensively. It is not enough to take action against the individuals responsible for terrorist attacks; we should focus our efforts on the enablers of terrorism. It is not enough to rescue people from sinking boats; we should focus our efforts on human traffickers. It is not enough to support economic immigrants financially; we should focus our efforts on creating the political and socioeconomic conditions that can ensure that all these people do not emigrate from their countries.
In view of this horrific humanitarian crisis, one might wonder if we have neglected to take the necessary measures to avert this crisis. Has our strategy been adequate? Have we failed to predict the events that have unfolded? Considering Cyprus’s proximity to the Middle East and North Africa, as well as our historical, political, social and cultural links, I am firmly convinced that the international community has failed to sufficiently appreciate those regions’ complexities. At the same time, foreign interventions and involvement have not produced the hoped-for results, because they have failed to take into account and understand those nations’ internal characteristics and particular sensitivities.
I would like to quote a remark made by the Secretary-General at a ceremony in San Francisco on
26 June commemorating the seventieth anniversary of the adoption of the Charter.
“Today, we take the idea of the United Nations for granted, but bringing it to life required huge leaps of statecraft to bridge differences.”
And while we recognize how valuable and necessary the United Nations is today, we can also see that it is in need of reform and modernization to enable it to tackle today’s realities.
The international order and perspectives of 1945 are not the same as those of 2015. Traditional security orientations have changed due to new geopolitical circumstances. Issues of peace and stability can no longer be confined to the differences between and within nations, when non-State actors such as terrorists have challenged the established international order, paving the way for religious fundamentalism, violent extremism, the forcible displacement of people and forced migration.
At the same time, new global threats such as climate change and environmental degradation have also emerged, After 70 years, world leaders must once again demonstrate statesmanship and vision in order to rebuild newly broken societies and find a path to renewal. In that regard, we welcome the recently adopted resolution 69/321, on revitalization, as well as the ongoing dialogue towards enhancing the effectiveness of the Security Council. We also support the upcoming high-level United Nations meetings aimed at resolving a number of global challenges, including the United Nations Climate Change Conference, in Paris in December; the special session on the world drug problem, in April 2016; and the United Nations Conference on Housing and Sustainable Urban Development, in Quito in November 2016.
Peacekeeping constitutes one of the main pillars and accomplishments of the United Nations. However, the United Nations is not only about peacekeeping; it is also about conflict prevention and peacebuilding. Article 33 of the Charter of the United Nations provides a wide gamut of options for the peaceful settlement of issues. We look forward to concrete proposals for adapting United Nations peacekeeping operations to the changing nature of conflict and for enhancing their effectiveness and their ability to promote political solutions. In that regard, we greatly welcome the 2015 review of United Nations peacebuilding operations (see
15-29431 33/51

A/70/PV.16 29/09/2015
A/70/95), and we compliment the Secretary-General for undertaking that initiative.
Cyprus, through its own experience of hosting a United Nations peacekeeping force, greatly values the contribution of the United Nations to the maintenance of peace and security. We also express our appreciation for the plethora of United Nations resolutions and Security Council decisions that have condemned the unacceptable status quo and the violent and ongoing division of the island, calling for its reunification and the withdrawal of occupation forces — resolutions and decisions that, unfortunately, have yet to be implemented.
Following the non-renewal of actions that violated the exercise by the Republic of Cyprus of its sovereign rights within its exclusive economic zone and the change in the leadership of the Turkish Cypriot community, a window of opportunity opened, reviving our hope that the round of negotiations that resumed in May will lead to a final settlement of the Cyprus problem. That hope is based on my conviction that both I and the Turkish Cypriot leader share the same courage and resolve to advance decisively towards making the joint vision of our peoples — who desire the solution of the Cyprus problem through a viable, lasting and functional settlement — a reality. That settlement must be in full conformity with the values and principles of the character of the United Nations and the European Union acquis, as well as with the high-level agreements between the leaders of the two communities and the joint declaration of 11 February 2014. Such a settlement would lead to the evolution of the Republic of Cyprus as a federal State in a bizonal, bicommunal federation with political equality, single sovereignty, a single international legal personality and a single form of citizenship; a State that is and will continue to be a Member of the United Nations, the European Union and numerous other international organizations, and whose sovereignty, territorial integrity and constitutional order will not be constrained by anachronistic systems of guarantees by third countries or the presence of foreign troops on the island.
What we aspire to achieve through this new round of negotiations is to reach a settlement in which there will be neither winners nor losers; that takes into account the sensitivities and concerns of both communities; that respects the fundamental freedoms and human rights of all Cypriots, Greek and Turkish alike; that reunites our country, its people, its economy
and its institutions; that creates a homeland of peaceful coexistence and prosperous collaboration among all its citizens, to the benefit of the younger generations; that allows Cyprus to realize its full potential by removing all political barriers that prevent the full exploitation of its unique geographical position at the crossroads of Europe, North Africa, the Middle East and Asia; that transforms Cyprus into a shining example of ethnic, cultural, religious and linguistic cooperation between Christian and Muslim communities; and that turns Cyprus into a model of reliability, stability and security in a turbulent and volatile region currently characterized by protracted conflicts and instability.
I am pleased to inform the Assembly that, during the new round of negotiations, progress has been achieved on a number of issues that touch on almost all chapters of the Cyprus problem. However, on other substantive issues, significant differences still need to be resolved — differences whose resolution will also require the active and determined contribution of Turkey, whose occupation forces remain in the northern part of our country. 1 sincerely hope that Turkey’s rhetorical assurances of its desire to reach a settlement will at last be tested in practice through the adoption of concrete measures that will positively underpin the negotiation process and reflect the current climate of hope on the island.
I strongly believe that reaching a solution to the Cyprus problem could become a paradigm for the way in which diplomacy and the adoption of a conciliatory stance can prevail over mistrust and contribute to the resolution of even the most difficult international issues. Furthermore, the discovery of hydrocarbon reserves in the Eastern Mediterranean has the potential to create synergies and a grid of alliances for broader cooperation between hydrocarbon-producing and hydrocarbon-consuming countries of the area and beyond, to the benefit of the socioeconomic development and welfare of our peoples. Such positive developments can foster the achievement and maintenance of a much- needed environment of stability and peace in our immediate neighbourhood.
I am certain that the General Assembly shares the view that the settlement of the Cyprus problem will create a win-win situation, not only for its people, but also for the region, the interested parties and the international community at large.
